DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“revolving member”; and, “guide member” in claims 1-12;
“detection member” in claims 5-8; and,
“input unit” in claims 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 -12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10, from which 11 and 12 depend, recite the limitation “the one confirmation image being selected by a user from the plurality of confirmation images”.  It is unclear whether infringement occurs when one creates the system permitting user input, or when the user actually inputs.  MPEP 2173.05(p)(II).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hara et al., U.S.P.G. Pub. No. 2018/0173142.
Hara et al. teach:
Regarding independent claims 1 and 13, replacing “member” with “means” for claim 13, an image forming apparatus comprising:
a revolving member (fig 1 ref 1)) that revolves and that retains a toner image on a peripheral surface thereof;
a transfer member (8) that nips a transported recording medium and the revolving member at a nipping section and that transfers the toner image retained by the revolving member onto the recording medium by receiving a voltage;
a guide member (fig 1, the guide member) that is connected to ground (¶ 37 in that there is leakage through the guide, so there must be some eventual connection to ground to permit current to leak), guides the recording medium to the nipping section, and is in contact with the recording medium nipped at the nipping section; and
a controller that performs constant current control to transfer the toner image onto the recording medium if a print resistance is lower than or equal to a system resistance, the print resistance corresponding to when the voltage is applied to the transfer member in a state where 
Regarding claim 3, wherein the controller calculates the print resistance in accordance with the voltage applied to the transfer member in the state where the recording medium is nipped at the nipping section and an electric current flowing when the voltage is applied (¶ 35, describing the well known technique of ATVC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S.P.G. Pub. No. 2018/0173142, in view of Fujimori et al., U.S.P.G. Pub. No. 2007/0047986.
Hara et al. are silent with respect to using patches during their assessment of whether or not they like the results of applying constant current when the print resistance is lower than or equal to a system resistance.

It would have been obvious to one having ordinary skill in the art at the time of effective filing to use ATR in parallel with ATVC when assessing whether or not they like the results of applying constant current when the print resistance is lower than or equal to a system resistance.  One having ordinary skill in the art at the time of effective filing would have done so during assessment in order to have proper images densities so as to not interfere with the assessment.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S.P.G. Pub. No. 2018/0173142, in view of Fujimori et al., U.S.P.G. Pub. No. 2007/0047986, and well known prior art.
	Regarding claim 9, Hara and Fujimori are silent with respect to permitting user override of automated density adjustment.
Permitting user override of automatically calculated parameters to suit the user’s tastes and needs is a common technique across many fields of endeavor, including electrophotography.  See, e.g., Johnson et al., U.S.P.G. Pub. No. 2004/0022553, ¶ 25.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide user override of automatically calculated parameters when assessing whether or not they like the results of applying constant current when the print resistance is lower than or equal to a system resistance.  Particularly during assessment, tastes and needs can vary much more than during ordinary use.  One having ordinary skill in the art at the time of effective filing 
Regarding claim 11, the combination further teaches wherein the controller causes the information about the confirmation image applied to the transfer member to be displayed on the recording medium when the confirmation image is to be transferred onto the recording medium (This feature is inherently met in that “information about the confirmation image applied to the transfer member” includes what it looks like when transferred onto a recording medium, which transfer is inherently done.  Applicant is invited to specify the “information”).

Allowable Subject Matter
Claims 2, 4, 6, 8, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the limitation “wherein the controller performs constant voltage control to transfer the toner image onto the recording medium if the print resistance is higher than the system resistance” in combination with the other limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hara et al., U.S.P.G. Pub. No. 2018/0173142; and, Iwaskai, JP 2004-045897, clearly teach away from performing constant voltage control to transfer the toner image onto the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852